IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                               :        NO. 686
                                                     :
ORDER AMENDING RULE 1930.4 OF                        :        CIVIL PROCEDURAL RULES
THE PENNSYLVANIA RULES OF                            :
CIVIL PROCEDURE                                      :        DOCKET
                                                     :


                                                ORDER


PER CURIAM

      AND NOW, this 12th day of September, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interest of efficient
administration:

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1930.4 of the Pennsylvania Rules of Civil Procedure is amended in the
attached form.

       This order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on September 28, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.